Citation Nr: 1731347	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a heart disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for periodic limb movement disorder (PLMD), to include as secondary to a service-connected disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1980 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for PLMD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2016 statement and at the October 2016 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased rating claim for a heart disability.

2.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's OSA began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating claim for a heart disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  OSA was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a September 2016 statement and at the October 2016 hearing, the Veteran expressly withdrew his appeal with regard to the issue of an increased rating claim for a heart disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of OSA, or any other sleep or respiratory disorder.  However, STRs show that the Veteran started having a body mass index (BMI) consistent with obesity starting in August 1982.  While he had a BMI that was consistent with being overweight in December 1985 and March 1991, he otherwise had a BMI consistent with obesity through his January 1992 separation examination.

He was first evaluated for a sleep disorder in December 2008, and a polysomnography established OSA. 

The record includes multiple statements regarding his OSA symptoms.  September 2016 statements from the Veteran's son and daughter report that the Veteran would snore excessively and would stop breathing while sleeping during his active service.

The Veteran was afforded a VA examination in December 2009 and the examiner opined that the Veteran's OSA was not caused by his active service.  The examiner reported that there was no evidence that diabetes caused OSA.

In August 2016, Dr. David Anaise, M.D., J.D., reviewed the Veteran's claim file and opined that it was more likely than not that the Veteran's OSA began during or was otherwise caused by his naval service as the Veteran based on the reports of the Veteran's family and his STRs showing obesity.

Dr. Anaise's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusions in the medical evidence of record.

The reports of the Veteran and the multiple lay statements are given great probative weight.  All are competent to report symptoms of OSA, such as excessive snoring and stopping breathing during sleep, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.  

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for OSA is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

The appeal of the claims for entitlement to an increased rating claim for a heart disability is dismissed.

Service connection for OSA is granted.


REMAND

Regarding the Veteran's service connection claim for PLMD, the Veteran testified that he has experienced PLMD and felt it was due to his OSA or other service-connected disability.  He testified that his ex-wife said that he would kick her in his sleep during his active service.  While the Veteran was afforded a VAX examination for PLMD in December 2009, the opinion concerned secondary service connection due to diabetes.  As the Veteran is now service-connected for OSA, a new opinion is required to determine the etiology of the Veteran's PLMD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion of record regarding the etiology of the Veteran's PLMD. If an opinion cannot be provided without an examination, one should be scheduled.  The examiner should provide opinions responding to the following:

Is it as least as likely as not (50 percent probability or greater) that the Veteran's PLMD began in or due to his active service?  Why or why not?

Is it at least as likely as not (50 percent or greater) that the Veteran's PLMD was caused by a service connected disability, to include obstructive sleep apnea?  Why or why not?

Is it at least as likely as not (50 percent or greater) that the Veteran's PLMD was aggravated by a service connected disability, to include obstructive sleep apnea?  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level of PLMD prior to the aggravation occurring. 

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


